                                               USDC SD,fr'
                                               DO CUMENT
                                               f 1_ECTRONICA~L Y Fi;_[[)
UNITED STATES DISTRICT COURT                   D'.JC#
SOUTHERN DISTRICT OF NEW YORK                  D.~,t: FiLE'):-~ f   Jd~
KEN ROBERTS,

                        Plaintiff,            19cv821 (JGK)

              - against -                     ORDER

PRET A MANGER (USA) Ltd.,

                        Defendant.

JOHN G. KOELTL, District Judge:

     The Clerk is directed to update the plaintiff ' s address as

follows :

     Ken Roberts
     47 Ft . Washington Ave 4
     New York , NY 10032
     knr646@gmail . com

SO ORDERED.

Dated:      New York, New York
            February 20, 2020
                                            John G. Koeltl
                                     United States District Judge




                                        Copy mailed to prose party(ies)
                                              at docket address
